Citation Nr: 0819179	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for stomach disability, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a skin disability, 
to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a disability 
manifested by fatigue, weakness, and loss of balance, to 
include as due to an undiagnosed illness and secondary to 
service-connected PTSD.

7.  Entitlement to service connection for headaches, to 
include as secondary to sarcoidosis and PTSD.
REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
February 1992.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, which, in 
pertinent part, denied entitlement to service connection for 
the above conditions.  

The issue of entitlement to service connection for a low back 
disability was originally included on appeal to the Board.  
The veteran, in a March 2007 statement from his 
representative, stated that he wished to withdraw this issue 
from appeal. Therefore, the issue of entitlement to service 
connection for a low back disability is not before the Board.  
38 C.F.R. § 20.204 (2007).

The issues of entitlement to service connection for bilateral 
hearing loss, bilateral tinnitus, stomach disability, skin 
disability, a disability manifested by weakness, loss of 
balance, and fatigue, and headaches are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's current sarcoidosis is etiologically related to 
exposure to smoke during active duty service.  


CONCLUSION OF LAW

Service connection for the veteran's sarcoidosis is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that his sarcoidosis was incurred as a 
result of his exposure to smoke and other fumes during a May 
1989 boiler-room fire on board the U.S.S. White Plains.  He 
was granted service connection for PTSD on the basis of his 
involvement in this fire.  In granting service connection the 
RO noted a video tape, internet sources, and a lay statement 
as supporting a finding that the veteran experienced this 
stressor.  Service department records show that the veteran 
described as a key player in the rebuilding an oil lab 
following a main space fire.  Accordingly, the element of an 
in-service event is established.

The post-service medical evidence of record establishes that 
the veteran was diagnosed with sarcoidosis in January 2003 
after a chest CT showed enlarged lymph nodes.  A biopsy was 
performed and the diagnosis of sarcoidosis was confirmed.  
Hence, a current disability is demonstrated.

In November 2006, after reviewing the veteran's medical chart 
and hearing the reported history of the veteran's involvement 
in a boiler room fire, the veteran's VA physician stated that 
it was at least as likely as not that the veteran's smoke 
inhalation was the cause of his current sarcoidosis.  The VA 
physician noted that sarcoidosis is a pulmonary disease of 
unknown etiology, but that the veteran had reported 
experiencing symptoms such as shortness of breath since the 
time of the fire.  There is no competent opinion to the 
contrary of that of the VA physician.

The record therefore establishes that all three elements 
necessary for the establishment of service connection-the 
existence of a present disability; in-service incurrence of a 
disease; and a causal relationship between the present 
disability and the disease incurred during service-are 
present.  Therefore, entitlement to service connection for 
sarcoidosis is warranted.


ORDER

Entitlement to service connection for sarcoidosis is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  Failure to 
provide notice to the claimant of the evidence needed to 
substantiate the claim is ordinarily prejudicial to a 
claimant and is remandable error.  Overton v. Nicholson, 20 
Vet App 427 (2006).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the veteran was sent a letter containing 
information about some of the Dingess notice elements, but 
this letter made no reference to the issues on appeal.  To 
date, no VCAA notice letter has been issued with regard to 
the issues on appeal.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran submitted a July 2006 letter from his private 
physician stating that the veteran's hearing loss and 
tinnitus are the result of his noise exposure during service 
and that his abdominal pains, headaches, and weakness with 
fatigue are secondary to PTSD.  It appears that the examiner 
may not have considered an accurate history inasmuch as he 
reported that the veteran had participated in extensive 
combat in the Gulf War.  The veteran has not reported 
participation in combat and the record does not show such 
participation.  As the veteran, however, has submitted 
evidence indicating that his claimed disabilities are 
associated with active duty service and his service-connected 
PTSD, VA examinations are necessary to determine the etiology 
of the veteran's conditions.

Based on the foregoing, this case is REMANDED to the RO or 
the AMC in Washington, DC, for the following actions:

1.  Send the veteran a letter that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain what, if any, information and 
evidence not previously submitted to the 
Secretary is necessary to substantiate 
the claims on appeal.  The letter should 
also specifically inform the veteran 
which portion of the evidence he is to 
provide and which portion, if any, the VA 
will attempt to obtain on his behalf.  
This letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims on 
appeal.  The letter should also tell him 
about the assignment of disability 
ratings and effective dates.

2.  The veteran should be afforded VA 
examinations to ascertain the nature and 
etiology of any current hearing loss, 
tinnitus, stomach disability, skin 
disability, headaches, and a disability 
manifested by weakness, loss of balance, 
and fatigue.  

The claims folders must be made available 
to and be reviewed by the examiner(s).  
The examination report(s) should reflect 
that the claims folders were reviewed.

After examining the veteran, the 
examiner(s) should proffer an opinion as 
to whether it is at least as likely as 
not (a 50 percent or better probability) 
that any of the disabilities noted above, 
if currently diagnosed, had their onset 
in service or are otherwise the result of 
a disease or injury in service.  The 
examiner should also proffer an opinion 
as to whether it is at least as likely 
not that any current stomach, skin, and 
headache disabilities or a disability 
manifested by weakness, loss of balance, 
and fatigue were caused by or aggravated 
by PTSD or sarcoidosis.

The examiner should also opine as to 
whether there are objective signs or 
symptoms of an undiagnosed illness 
involving the skin or fatigue, weakness, 
and loss of balance.

The examiner is advised that the veteran 
is competent to report injuries and 
symptoms in service, regardless of the 
contents of the service medical records, 
and that the veteran's reports must be 
considered.  

The rationale for any opinions should 
also be provided.

3.  If any benefits sought on appeal are 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


